DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Please make the following corrections to eliminate minor typographical errors and antecedent basis issues.
1.	In Claim 1, line 8
		“some of said words” should be changed to: -- some words --
2.		In Claim 1, line 9
		“the context cues” should be changed to: -- the one or more context cues --
3.		In Claim 1, line 10
		“said plurality of words” should be changed to: -- said words --
4.		In Claim 1, lines 14-15
		“said context cues” should be changed to: -- said one or more context cues --
5.		In Claim 1, line 25

6.	In Claim 1, line 35
		“transmitting the words” should be changed to: -- transmitting words --
7.		In Claim 3, line 2
		“the context cues” should be changed to: -- the one or more context cues --
8.		In Claim 4, line 3
		“from the group” should be changed to: -- from a group --
9.		In Claim 5, line 2
		“the context cues” should be changed to: -- the one or more context cues --
10.		In Claim 5, line 8
	“with the location” should be changed to: -- with a location --
11.	In Claim 6, line 2
		“the context cues” should be changed to: -- the one or more context cues --
12.		In Claim 7, line 3
		“from the list” should be changed to: -- from a list --
13.		In Claim 7, line 4
		“the context cues” should be changed to: -- the one or more context cues --
14.		In Claim 7, line 9
		“the user’s mood” should be changed to: -- a user’s mood --
15.		In Claim 7, line 10
	“the determined mood” should be changed to: -- the determined user’s mood --
16.	In Claim 9, lines 3-4
		“the words, phrases” should be changed to: -- words, phrases --

		“the context cues” should be changed to: -- the one or more context cues --
18.		In Claim 14, line 2
		“said initial phrase” should be changed to: -- initial phrases --
19.		In Claim 15, line 6
		“transmit the all” should be changed to: -- transmit all --
20.		In Claim 16, line 5
	“some of said words” should be changed to: -- some words --
21.		In Claim 16, line 7
		“the context cues” should be changed to: -- the one or more context cues --
22.		In Claim 16, line 8
		“said plurality of words” should be changed to: -- said words --
23.		In Claim 16, line 10
		“the context cues” should be changed to: -- the one or more context cues --
24.	In Claim 16, line 30
	“transmitting the words” should be changed to: -- transmitting words --
25.		In Claim 17, line 2
		“the context cues” should be changed to: -- the one or more context cues --
26.		In Claim 20, line 2
		“the user” should be changed to: -- a user --
27.		In Claim 20, line 7
	“some of said words” should be changed to: -- some words --
28.		In Claim 20, line 35

29.		In Claim 21, line 6
	   “of the returned words” should be changed to: -- of the returned words --
30.	In Claim 25, line 6
		“said emergency phrases” should be changed to: -- said one or more emergency phrases --
31.		In Claim 25, line 8
		“transmit the selected” should be changed to: -- transmit selected --
32.		In Claim 25, lines 8-9
		“said emergency phrases” should be changed to: -- said one or more emergency phrases --

33.		In Claim 25, lines 10-11
		“said emergency phrases” should be changed to: -- said one or more emergency phrases --


Claim Interpretation 112(f)

1.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be 

2.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
(a)	Claim 5;	“…user device configured to determine the current location”
(b)	Claim 6;	“…user device configured to determine the current time of day…”
(c)	Claim 7;	“…the electronic storage device comprises additional software instructions, which when executed by the processor, configure the processor to: retrieve measurements…”
(d)	Claim 17;	“…user device configured to determine the current location…”
Claim 20;	“…a server in communication with each of said smartphones and comprising software instructions, which when executed by a processor on a respective ones of the smartphones, configures the respective smartphone to: determine a location of the respective smartphone”
(f)	Claim 21;	“…the electronic storage device comprises additional software instructions, which when executed by the processor, configure the processor to query the database for additional ones of said words, phrases, or images …”
(g)	Claim 25;	“…said database comprises one or more emergency phrases; and said electronic storage device comprises additional software instructions, which when executed by a processor, configure the user device to: display an emergency button; …”

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
(a) Fig. 1, User Device 110, Paragraph 0028
(b) Fig. 1, User Device 110, Paragraph 0034 
(c) Fig. 1, Peripheral Device 118, Paragraph 0031
(d) Fig. 1, User Device 110, Paragraph 0028
(e) Fig. 1, Server 114, Paragraph 0028
(f) Fig. 1, Peripheral Device 118, Paragraph 0017 
(g) Fig. 1, Database 116, Paragraphs 0031-0032




Response to Amendment
 	This office action is responsive to the applicant’s remarks received May 27, 2021.  Claims 1, 3-7, 9-11, 14-18 & 20-25 have been fully considered and are persuasive.


Response to Arguments
	Applicant’s arguments with respect to the amended claims have been fully considered and are persuasive. 


Claim Rejections
	In light of the amendments presented, Examiner withdraws the 35 USC § 103 rejection of Claims 1, 3-7, 9-11, 14-18 & 20. In view of “Applicant Arguments/Remarks Made in an Amendment” filed May 27, 2021. Claims 1, 3-7, 9-11, 14-18 & 20 and newly added Claims 21-25 are now considered to be allowable subject matter. Claims 2, 8, 12, 13 & 19 have been cancelled.


Allowable Subject Matter
1.	Claims 1, 3-7, 9-11, 14-18 & 20-25 are allowed.
2.	The following is Examiners statement of reasons for allowance:
Claim 1, 3-7, 9-11, 14-18 & 20-25 uniquely identify a system and method for assisting communication through predictive speech.
The closest prior art made of record is Benich et al. (US 20160277572 A1), Kay et al. (US 20160224524 A1) and further in view of Conners (US 20180160259 A1).
The cited reference (Benich) teaches systems, apparatuses, and methods for enabling electronic communication with an audibly-impaired user are disclosed. A system may include a relay service configured to provide translation services during a communication session between a first user and a second user. The relay service may be configured to receive near-end video data from a first communication device associated with the first user, transmit call assistant video data from a call assistant station associated with a call assistant to the first communication device, transmit and receive voice data to and from a second communication device associated with the second user, facilitate far-end video data to be transmitted from the second communication device to the first communication device, and facilitate the near-end video data to be transmitted from the first communication device to the second communication device.
The cited reference (Kay) teaches a system and method that learns phrases from scratch based on capturing text entered on electronic devices by a user along with context for the captured 
The cited reference (Connors) teaches wherein a navigational system and method includes an application provided on a user's communication and data transfer device ("cdd"), the cdd including a display device and a speaker, the application including logic configured to cause (i) the display device to display a map showing a current location of the user relative to a desired location, (ii) the speaker at certain times to automatically provide audible route instructions, and (iii) a selectable button to be displayed on the display device, wherein when selected by the user the button is configured to initiate an audible route instruction using the user's current location to be provided by the speaker.
The cited references (Benich, Kay & Connors) fails to disclose a system for assisting users with speech impairments provide audible communication to others in audible range of the user through predictive language choice options, said system comprising: a number of smartphones each associated with a respective one of said users; and each comprising a touch-sensitive display and a speaker; a database comprising words, phrases, images, and initial phrases comprising various combinations of some of  said words, phrases and images, wherein each of the words, phrases, images and initial phrases are associated with ones or more context cues comprising: user  configures the respective smartphone to: determine the location of the smartphone; determine a location of the respective smartphone; determine at the respective smartphone, a current time; determine a user identity associated with the respective smartphone; query the database for a selection of most commonly used ones of said initial phrases, associated with the user identity, the location, and the current time; display the initial phrases retrieved from the database within a predictive field at the respective smartphone; monitor for user input at the respective smartphone indicating selection of one of the initial phrases, displayed within the predictive field of the respective smartphone; update a text field of the respective smartphone to display the selected initial phrase; query the database for a selection of most commonly used ones of said words, phrases, or images associated with the selected initial phrase; display the words, phrases, or images retrieved from the database within the predictive field of the respective smartphone; monitor for user input at the respective smartphone indicating selection of one or more of the words, phrases and images displayed within the predictive field; update the text field of the respective smartphone with the words, phrase, and images displayed at the predictive field; monitor for user input selecting an audio transmission button at the respective smartphone; upon receipt of user input from the respective smartphone indicating selection of the audio transmission button, audibly transmit, at the respective smartphone the initial phrase, words, phrases, and literal equivalents of images located within the text field by way of the speaker of the respective smartphone; and update the database to associate each of the initial phrase words, phrases, and images selected for audible transmission at the respective smartphone with the user identity, the location, the current time, and Claims 1, 3-7, 9-11, 14-18 & 20-25 as allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue and fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS T. RILEY, ESQ. whose telephone number is (571)270-1581.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARCUS T. RILEY, ESQ.
Examiner
Art Unit 2677



/MARCUS T RILEY/Primary Examiner, Art Unit 2677